Citation Nr: 1454609	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-03 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1982 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

On his substantive appeal, the Veteran indicated that he desired a Board hearing at the RO.  However, the Veteran did not report for the hearing scheduled before the Board in June 2014 and good cause has not been shown.  Therefore the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(b) (2014).


FINDING OF FACT

The Veteran is not service-connected for any disability.


CONCLUSION OF LAW

The criteria for the assignment of TDIU are not met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 
The United States Court of Appeals for Veterans Claims (the Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law). 

In addition, the VA General Counsel has held that VA is not required under 38 U.S.C. § 5103(a) (2014) to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-04 (2004). 

In this case, there is no dispute as to the essential facts required to resolve the matter.  The outcome of the appeal is governed by the interpretation and application of the law and regulations, rather than by consideration of the adequacy of the evidence or resolving conflicting evidence.  Accordingly, the provisions of the VCAA are inapplicable and any deficiency with regard to VCAA are harmless and nonprejudicial. 

Analysis

The Veteran asserts that he is unable to gain or maintain substantially gainful employment due to his hearing loss and bilateral knee disabilities. 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16 (2014), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability, and consideration is given to the Veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b) (2014).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

In the present case, the Veteran is not service-connected for any disability.  Accordingly, the Veteran does not meet the criteria for entitlement to TDIU on either a schedular or an extraschedular basis.  The regulations specify that a TDIU is warranted where the Veteran is unable to work due to his service-connected disabilities; consideration may not be given to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  As the Veteran is not service connected for any disability, any impairment in employability cannot be attributed to a service-connected disability.  Without at least one service-connected disability, all of his impairment in employability must be attributed to nonservice-connected disabilities.  

Accordingly, the criteria for entitlement to TDIU are not met.  As the Veteran has no service-connected disabilities, the Board finds that any further discussion of his actual employability or impairments is irrelevant.  While the Board is sympathetic to the Veteran's situation, his claim for TDIU must be denied as lacking legal merit.  


ORDER

Entitlement to TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


